DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120048701) in the view of Liao (US 20180350537).
Regarding claim 1: Liu teaches a keyboard device (Fig. 1 and paragraph [0014] #1 keyboard) comprising: a base plate; a pivoting support fixedly disposed on the base plate and having a recess portion; a key cap support having a shaft portion rotatably received in the recess portion; and a key cap assembled to the key cap support (Figs. 1-5 and paragraph [0014-0023] teach a base plate 4; a pivoting support 41 fixedly disposed on the based plate and having a recess portion; a key cap support 72 having a shaft portion rotatably received in the recess portion; and a key cap 71 assembled to the key cap support).

However, Liao teaches a rolling element disposed between the shaft portion and the pivoting support (Figs. 1, 3-5 and paragraph [0057-0061] teach a rolling element 23 disposed between the shaft portion 220 and the pivoting support 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Liao, because using a rolling element or buffer layer can help reduce noise during key operation, as taught by Liao in paragraph [0060]. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Combination of Liu and Liao do not explicitly disclose wherein the rolling element is formed on a surface of the shaft portion.
However, there are only finite number of places to place the rolling element either placing the rolling element on a surface of the shaft portion or on a surface of the pivoting support (as shown by Liao in Figs. 3-5 and paragraph [0057-0061] rolling element 23), one of ordinary skill in the art could have pursued the known potential solutions with a  reasonable expectation of success since both solutions provide same results of reducing noise by using the rolling element. It would have been an obvious to provide the rolling element is formed on a surface of the shaft portion, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Since it has been held that mere rearrangement of parts of an invention in a way that does not modify the operation of the device is not a patentable improvement, the claimed combination is unpatentable as obvious under 35 U.S.C. 103(a).  Applicant claims a combination that only unites or 

Regarding claim 3: Combination of Liu and Liao teach wherein the rolling element is formed on a surface of the pivoting support defining the recess portion (Liao in Figs. 1, 3-5 and paragraph [0057-0061] teach a rolling element 23 disposed on the recess/opening portion of the pivoting support 10). See claim 1 rejection for combination reasoning of Liu and Liao, same rationale applies here.

Regarding claim 4: Liu teaches further comprising: a thin film circuit board disposed on the base plate and having a push switch that passes through the key cap support and contacts the key cap, wherein the thin film circuit board comprises an opening corresponding to the pivoting support, and wherein the key cap support is disposed on the thin film circuit board and assembled to the pivoting support through the opening (Figs. 1-5 and paragraph [0014-0023] teach a thin film circuit board 5 disposed on the base plate and a push switch 52+61 that passes through the key cap support 72 and contacts the key cap 71, wherein the thin film circuit board 5 comprises an opening 53 corresponding to the pivoting support, and wherein the key cap support is disposed on the thin film circuit board and assembled to the pivoting support through the opening).

Regarding claim 5: Liu teaches wherein the key cap support comprises; first and second holders with upper and lower portions, and intermediate portions that are coupled rotatably about a pivot axis, wherein the lower portion of the first holder comprises the shaft portion that is rotatably received in the recess portion, and wherein the upper portion of the first holder is slidably connected to a bottom side (Figs. 1-5 and paragraph [0014-0023] teach the key cap support 72 comprises first holder 721 and second holder 722 with upper and lower portions, and intermediate portions that are coupled rotatably about a pivot axis, wherein the lower portion of the first holder comprises the shaft portion that is rotatably received in the recess portion, and wherein the upper portion of the first holder is slidably connected to a bottom side of the key cap).

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120048701), in the view of Liao (US 20180350537), and further in the view of Chang (US 20200090884).
Regarding claim 6: Liu teaches an electronic device (Fig. 1 and paragraph [0014] a laptop device and keyboard for the laptop device) comprising: a keyboard assembly (Fig. 1 and paragraph [0014] #1 keyboard) comprising: a base plate; a pivoting support fixedly disposed on the base plate, the pivoting support comprising: a first pivoting retainer having a first recess portion; and a first slidable retainer disposed opposite to the first pivoting retainer; a key cap support comprising: first and second holders having intermediate portions that are rotatably coupled, wherein a lower portion of the first holder comprises a first shaft portion pivotally received in the first recess portion, and wherein a lower portion of the second holder is slidably connected to the first slidable retainer; wherein the first shaft portion is pivotally received in the first recess portion; and a key cap assembled to upper portions of the fire and second holders (Figs. 1-5 and paragraph [0014-0023] teach a base plate 4; a pivoting support fixedly disposed on the based plate a first pivoting retainer 41 having a first recess portion; and a first slidable retainer 42 disposed opposite to the first pivoting retainer; a key cap support 72 comprising: first and second holders having intermediate portions that are rotatably coupled, wherein a lower portion of the first holder comprises a first shaft portion pivotally received in the first recess portion, and wherein a lower portion of the second holder is slidably connected to the first slidable retainer; and a key cap 71 assembled to the key cap support).

However, Liao teaches a first rolling element, wherein the first shaft portion is pivotally received in the first recess portion via the first rolling element (Figs. 1, 3-5 and paragraph [0057-0061] teach a rolling element 23 disposed between the shaft portion 220 and the pivoting support 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Liao, because using a rolling element or buffer layer can help reduce noise during key operation, as taught by Liao in paragraph [0060]. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Chang teaches a housing comprising: a processor; and a keyboard assembly connected to the processor (Fig. 1 and paragraph [0017]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Chang, because Liu already discloses a laptop device and a laptop device is very well-known in the art to have housing and a processing unit connected to the keyboard in order to process keyboard inputs. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 8: Combination of Liu and Liao teach wherein the first rolling element is defined on a surface of the first shaft portion or on a surface of the first pivoting retainer such that the first rolling element is to physically contact the first pivoting retainer or the first shaft portion, respectively (Liao in Figs. 1, 3-5 and paragraph [0057-0061] teach a rolling element 23 disposed on the recess/opening portion of the pivoting support 10). See claim 6 rejection for combination reasoning of Liu and Liao, same rationale applies here.

Regarding claim 10: Liu teaches wherein the pivoting support further comprises: a second pivoting retainer having a second recess portion; and a second slidable retainer disposed opposite to the second pivoting retainer, wherein the lower portion of the first holder comprises a second shaft portion pivotally received in the second recess portion via a second rolling element formed therebetween, and wherein the lower portion of the second holder is slidably connected to the second slidable retainer (Figs. 1-5 and paragraph [0014-0023]).

Claims 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120048701), in the view of Liao (US 20180350537), in the view of Chang (US 20200090884), and further in the view of Chang (US 20140151212).
Regarding claim 11: Liu teaches an electronic device (Fig. 1 and paragraph [0014] a laptop device and keyboard for the laptop device) comprising: a keyboard assembly, the keyboard assembly comprising: a base plate; a pivoting support integrally formed on the base plate, wherein the pivoting support comprises: a first pivoting retainer having a recess portion; and a first slidable retainer disposed opposite to the first pivoting retainer; a key cap support comprising: a first holder having first and second end portions; and a second holder having third and fourth end portions, wherein the first end portion is to pivotally receive in the recess portion and the third end portion is to slidably connect to the first slidable retainer; wherein the first end portion is to pivotally receive in the recess portion; and a key cap assembled to the key cap support (Figs. 1-5 and paragraph [0014-0023] teach a keyboard assembly comprising a base plate 4, a pivoting support integrally formed on the based plate a first pivoting retainer 41 having a first recess portion; and a first slidable retainer 42 disposed opposite to the first pivoting retainer and all other above claimed elements are taught).

However, Liao teaches a rolling element, wherein the first end portion is to pivotally receive in the recess portion via the rolling element (Figs. 1, 3-5 and paragraph [0057-0061] teach a rolling element 23 disposed between the shaft portion 220 and the pivoting support 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Liao, because using a rolling element or buffer layer can help reduce noise during key operation, as taught by Liao in paragraph [0060]. The rationale would have been to use a known method or technique to achieve predictable results.
Further, Chang teaches a display portion; and a base portion coupled to the display portion and including a keyboard assembly (Fig. 1 and paragraph [0017]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Chang, because Liu already discloses a laptop device and a laptop device is very well-known in the art to have housing and a display unit as shown by Chang, to include keyboard and provide visual output to the user. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Chang ‘212 teaches a pivoting support integrally formed on the base plate via insert molding (Claim 3, Fig. 1 and paragraph [0016] teach a pivoting support 26 & 28 integrally formed on the base plate 12 via insert molding). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Chang ‘212, because such insert molding technique is very well-known and widely used in the art in order to provide secure 

Regarding claim 13: Combination of Liu and Liao teach wherein the rolling element is disposed on an outer surface of the first end portion or on a surface defining the recess portion such that the rolling element is to physically contact the first pivoting retainer or the first end portion, respectively (Liao in Figs. 1, 3-5 and paragraph [0057-0061] teach a rolling element 23 disposed on the recess/opening portion of the pivoting support 10). See claim 11 rejection for combination reasoning of Liu and Liao, same rationale applies here.

Regarding claim 14: Liu teaches wherein the key cap comprises: a second pivoting retainer to pivotally receive the fourth end portion; and a second slidable retainer to slidably connect to the second end portion (Figs. 1-5 and paragraph [0014-0023] they key cam 71 including claimed elements).

Regarding claim 15: Combination of Liu, Liao, and Chang teach wherein the base plate comprises metal (Liu in Fig. 2 and paragraph [0017] teach wherein the base plate comprises metal)
 Chang ‘212 in Fig. 1 and paragraph [0015-0016] teach plastic material being used for keyboard components. Combination of Liu, Liao, and Chang teach wherein the pivoting support comprises plastic. However, an Official Notice is taken to note that using the plastic material for the pivoting support is very well-known and commonly used in the art. It would be obvious to use plastic material for the pivoting support instead of other materials, since Liu and Chang ‘212 already disclose pivoting support and plastic material being used in keyboard components, plastic can provide smooth surface and easier manufacturing and cost savings.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120048701), in the view of Liao (US 20180350537), in the view of Chang (US 20200090884), and further in the view of FU (US 20200027671).
Regarding claim 7: Combination of Liu and Liao do not explicitly teach wherein the first rolling element comprises a ball-shaped element or a roller-shaped element.
However, FU teaches wherein the first rolling element comprises a ball-shaped element or a roller-shaped element (Figs. 3 & 8 and paragraph [0030, 0039-0044]] teach the rolling element 510d or 520d). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of FU, because using a rolling element in ball shaped can help reduce friction and provide smooth key operation, similar to the rolling element as taught by Liao. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120048701), in the view of Liao (US 20180350537), in the view of Chang (US 20200090884), and further in the view of Chen (US 20190354142).
Regarding claim 9: Liu teaches further comprising: a thin film circuit board having an electrical contact; and a push switch disposed on the thin film circuit board and the key cap support and contacts the key cap (Figs. 1-5 and paragraph [0014-0023] teach a thin film circuit board 5 having an electrical contact and a push switch 52+61 disposed on the thin film circuit board that passes through the key cap support 72 and contacts the key cap 71, wherein the thin film circuit board 5 comprises an opening 53 corresponding to the pivoting support, and wherein the key cap support is disposed on the thin film circuit board and assembled to the pivoting support through the opening).

However, Chen teaches wherein the base plate is disposed on the circuit board and having an opening corresponding to the push switch such that the push switch passes through the opening (Figs. 6-13 and paragraph [0037-0043] teach the base plate 11 is disposed on the circuit board 21 and having an opening 113 corresponding to the push switch such that the push switch passes through the opening).  It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of Chen, because such keyboard structure is very well-known and widely used in the art as shown by Chen, it provides solid keyboard structure which provides similar functionality as Liu. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120048701), in the view of Liao (US 20180350537), in the view of Chang (US 20200090884), in the view of Chang (US 20140151212), and further in the view of FU (US 20200027671).
Regarding claim 12: Combination of Liu and Liao do not explicitly teach wherein the rolling element comprises ball-shaped element or a roller-shaped element formed between the first end portion and the first pivoting retainer.
However, FU teaches wherein the first rolling element comprises a ball-shaped element or a roller-shaped element (Figs. 3 & 8 and paragraph [0030, 0039-0044]] teach the rolling element 510d or 520d). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liu’s invention by including above teachings of FU, because using a rolling element in ball shaped can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622